Exhibit 10.1

 

SECOND AMENDMENT TO

COMMON STOCK PURCHASE WARRANT

 

This Second Amendment to Common Stock Purchase Warrant (“Second Amendment”), is
made and entered into effective as of May 28, 2020 (the “Effective Date”), by
and between Quantum Computing Inc., a Delaware corporation (the “Company”), and
Auctus Fund, LLC, a Delaware limited liability company (“Auctus”). Capitalized
terms used but not otherwise defined herein shall have the same meanings as set
forth in the Warrants (as defined below).

 

WHEREAS, effective October 16, 2019 the Company issued three common stock
purchase warrants to Auctus to purchase an aggregate of up to 1,125,000 shares
of the Company’s common stock (the “Common Stock”), during a period of five
years from issuance (each such warrant, a “ Warrant” and collectively, the “
Warrants”);

 

WHEREAS, the first Warrant (the “First Warrant”) was exercisable to purchase up
to 500,000 shares of Common Stock at an Exercise Price of $2.75 per share, the
second Warrant (the “Second Warrant”) is exercisable to purchase up to 350,000
shares of Common Stock at an Exercise Price of $3.75 per share and the third
Warrant (the “Third Warrant”) is exercisable to purchase of up to 275,000 shares
of Common Stock at an Exercise Price of $4.75 per share;

 

WHEREAS, each of the Warrants contain price protected full-ratchet anti-dilution
provisions which provide for Exercise Price adjustments if the Company issues
Common Stock or common stock equivalents while the Warrants are outstanding at a
price below the then applicable Exercise Price;

 

WHEREAS, on February 14, 2020 the Company and Auctus agreed to amend the First
Warrant to revise the Exercise Price from $2.75 to $1.50 per share (the “Amended
First Warrant”), without any Exercise Price adjustments being made to the Second
Warrant or Third Warrant;

 

WHEREAS, the Company and Auctus wish to (i) amend the Amended First Warrant to
further revise the Exercise Price thereunder from $1.50 per share to $1.00 per
share and (ii) amend the Second Warrant (“Amended Second Warrant”) to revise the
Exercise Price of the Second Warrant from to $3.75 per share to $2.50 per share
without any Exercise Price adjustments being made to the Third Warrant; and

 

WHEREAS, the Amended First Warrant was partially exercised and the Company has
previously issued to Auctus 167,000 shares of its common stock (the “Partial
Exercises”); and

 

WHEREAS, pursuant to the Partial Exercises, the Amended First Warrant is
exercisable to purchase up to 333,000 shares of Common Stock pursuant to the
amended terms contemplated herein.

 





 

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereby agree as follows:

 

1.  Second Amendment to the Amended First Warrant Exercise Price. The term
“Exercise Price” as defined in the Amended First Warrant is hereby revised as
follows:

 

“Exercise Price” means $1.00 per share of Common Stock, subject to adjustment as
provided herein (including but not limited to cashless exercise).

 

2.  Amended Second Warrant Exercise Price. The term “Exercise Price” as defined
in the Second Warrant is hereby revised as follows:

 

“Exercise Price” means $2.50 per share of Common Stock, subject to adjustment as
provided herein (including but not limited to cashless exercise).

 

3.  No Adjustment of Exercise Price Under the Third Warrant. The revision to the
Exercise Price under the Second Amendment to the First Warrant and Amended
Second Warrant shall not trigger or cause any Exercise Price adjustments under
the Third Warrant pursuant to the adjustments sections thereof or otherwise.
Such Exercise Price shall remain at $4.75.

 

4. Necessary Acts. Each party to this Second Amendment to the First Warrant
hereby agrees to perform any further acts and to execute and deliver any further
documents that may be necessary or required to carry out the intent and
provisions of this Second Amendment to the First Warrant and the transactions
contemplated hereby.

 

5. Governing Law. This Second Amendment to the First Warrant will be governed by
and construed under the Governing Law and Venue provisions of the Warrants.

 

6. Continued Validity. Except as otherwise expressly provided herein, the
Warrants shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have caused this Second Amendment to the First
Warrant to be duly executed as of the date first written above.

 



  QUANTUM COMPUTING INC.         By:     (Signature)   Print Name:  Robert
Liscouski   Print Title:   Chief Executive Officer         AUCTUS FUND, LLC    
    By:                  

(Signature)

Print Name:  Lou Posner

  Print Title:    Managing Director

 

 

 



 

